NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NOS. A-3010-18T3
                                                                  A-3066-18T3

LEE STOWELL,

        Plaintiff-Respondent,

v.

CANTOR FITZGERALD &
CO., RIAZ HAIDRI, and
JAMES GORMAN,

        Defendants-Appellants.


                 Argued telephonically December 3, 2019 –
                 Decided February 27, 2020

                 Before Judges Hoffman, Currier, and Firko.

                 On appeal from the Superior Court of New Jersey,
                 Law Division, Union County, Docket No. L-1247-18.

                 Emily L. Milligan (Cantor Fitzgerald & Co.) of the
                 New York bar, admitted pro hac vice, argued the
                 cause for appellant Cantor Fitzgerald & Co. (Midlige
                 Richter LLC, attorneys; James S. Richter, of counsel
                 and on the brief; Emily L. Milligan and Miguel A.
                 Lopez (Cantor Fitzgerald & Co.) of the New York bar,
                 admitted pro hac vice, on the joint briefs).
              Eve I. Klein (Duane Morris LLP) of the New York
              bar, admitted pro hac vice, argued the cause for
              appellants Riaz Haidri and James Gorman (Duane
              Morris LLP, attorneys; Kathleen O'Malley, of counsel
              and on the brief; Eve I. Klein and Katelynn M. Gray,
              (Duane Morris LLP) of the New York bar, admitted
              pro hac vice, on the joint briefs).

              Kara A. MacKenzie argued the cause for respondent
              (Law Offices of Gina Mendola Longarzo, LLC,
              attorneys; Kara A. MacKenzie, on the briefs).

PER CURIAM

        In this action arising out of employment-related claims based on alleged

violations of the New Jersey Law Against Discrimination (LAD), 1 we consider

whether a dispute resolution policy and agreement (DRPA) sent by email and

requiring an electronic signature was sufficient to compel plaintiff to litigate

her claims in an arbitration forum, instead of before a judge and jury.

        Because plaintiff had to scroll through the DRPA before she could

electronically sign it, and she confirmed in the click box that she had read and

accepted the terms of the DRPA, we are convinced the DRPA satisfied the

requirements of Leodori v. Cigna Corp., 175 N.J. 293 (2003). We therefore

reverse the order denying defendants' motion to compel arbitration.

        Defendant Cantor Fitzgerald & Co. offered plaintiff a position as a

senior vice president in its credit products group in July 2007. Plaintiff began

1
    N.J.S.A. 10:5-1 to -49.


                                                                          A-3010-18T3
                                        2
working in the financial industry in 1992 and had been employed by several

financial institutions. The offer letter from Cantor stated in part: "You are

required to execute the [employee handbook] and by doing so you will be

agreeing to abide by Company policies, including but not limited to the

Arbitration Agreement and Policy and the Confidentiality and Intellectual

Property Agreement and Policy." On August 1, 2007, plaintiff executed an

employment    agreement   and   two   other    documents   with     handwritten

signatures – an acknowledgement of receipt of the employee handbook and an

arbitration agreement and policy (AAP).       The handbook acknowledgment

stated:

           By signing your name below you acknowledge that
           you received and read the Employee Handbook for
           Cantor Fitzgerald dated May 2006 ("the Handbook").
           You also acknowledge that you understand and agree
           that all claims and disputes arising from the Company
           policies and procedures set forth in, without
           limitation, the Handbook, the accompanying
           Confidentiality and Intellectual Property Agreement
           and Policy and the conduct/compliance manuals, are
           subject to the Company’s Arbitration Agreement and
           Policy, unless otherwise required by law.

      The AAP provided in pertinent part:

           Cantor Fitzgerald, L.P. and its affiliates, including
           without limitation . . . Cantor Fitzgerald & Co. . . .
           believe that mandatory arbitration that is mutual and
           binding on all parties to the employment relationship
           is the quickest, least expensive and best overall
           method for resolving most employment and other


                                                                       A-3010-18T3
                                      3
disputes. Accordingly, you understand and agree that
any dispute or claim between you and any Cantor
Fitzgerald Group Company . . . arising out of or in
connection with any aspect whatsoever of your
application for employment or your employment by a
Cantor Fitzgerald Group Company, the termination of
such employment and any other related issue . . . shall
be submitted to and finally determined before a panel
of arbitrators according to the American Arbitration
Association's ("AAA") National Rules for the
Resolution of Employment Disputes then in effect and
as supplemented by this Arbitration Agreement and
Policy, except that any dispute, claim or controversy
with an NASD-regulated entity that constitutes a
"required Submission" under Rule 10201 of the NASD
Code of Arbitration Procedure shall be submitted to
and finally determined before a panel of arbitrators
according to the rules of The National Association of
Securities Dealers Inc. then in effect and as
supplemented by this Arbitration Agreement and
Policy. The arbitration will take place in the city from
the following list which is closest to the location in
which you were most recently employed by a Cantor
Fitzgerald Group Company . . . .

      ....

     THE DISPUTES OR CLAIMS SUBJECT TO
ARBITRATION INCLUDE ANY AND ALL
CLAIMS, DEMANDS OR ACTIONS OF ANY KIND
INVOLVING    YOU     AND    ANY     CANTOR
FITZGERALD GROUP COMPANY . . .
INCLUDING THOSE ARISING OUT OF THE
EMPLOYEE HANDBOOK, CONDUCT AND
COMPLIANCE MANUALS, THOSE RELATED TO
EMPLOYMENT,                     EMPLOYMENT
DISCRIMINATION, . . . AND INCLUDING ANY
TORT CLAIM OR CLAIM UNDER ANY FEDERAL,
STATE, OR LOCAL STATUTE . . . .



                                                           A-3010-18T3
                           4
                  ....

                YOU    UNDERSTAND        THAT   THIS
            ARBITRATION AGREEMENT . . . MAKES
            ARBITRATION       THE    REQUIRED   AND
            EXCLUSIVE FORUM FOR DISPUTES . . . AND
            THAT YOU KNOWINGLY AND VOLUNTARILY
            WAIVE ANY JURY TRIAL THAT YOU MIGHT
            OTHERWISE HAVE AND OTHER RIGHTS AS SET
            FORTH     IN        THIS     ARBITRATION
            AGREEMENT . . . .

      Plaintiff does not dispute she signed these documents. However, she

contends she did not receive complete copies of the employee handbook or the

AAP in August 2007, but concedes she never requested copies of the

documents at any time after her hire.

      In 2010, plaintiff was promoted to managing director and made a limited

partner. She signed a partnership agreement with Cantor Fitzgerald, L.P.

      Cantor implemented an Oracle human resources system for employees in

2012. During her deposition, plaintiff confirmed Oracle was a separate system

requiring a different login password than used for checking her emails in

Microsoft Outlook.       She used Oracle to process her business expense

reimbursements and to look at her quarterly partnership share numbers.

      On April 15, 2014, Cantor's Human Resources (HR) department sent an

email to its employees with the subject line "Updated Employee Handbook,

Dispute Resolution Agreement and Confidentiality Agreement."        Individual



                                                                         A-3010-18T3
                                        5
employees were not listed in the "To" field because in emails of this type HR

placed the employees' email addresses in the blind carbon copy field. Plaintiff

did not recall receiving this email. However, Cantor's Legal Technology and

E-Comm Administrator searched plaintiff's email account and confirmed she

received the April 15 email.

      The email, to all "colleagues," stated in pertinent part:

            We are pleased to announce the publication of an
            updated      combined        U.S.    handbook      for
            BGC/Cantor/NGKF and their affiliates, effective May
            1, 2014 (the "Handbook"), as well as updated
            confidentiality and dispute resolution policies. These
            documents include numerous updates to the former
            policies.   Below we have highlighted some key
            changes, but please refer to the documents for fuller
            descriptions of their terms.

                  ....

            7. New Dispute Resolution Agreement….

                  ....

            The Handbook has been posted on the internal website
            as well as in Oracle. You will shortly receive a
            Workflow Mailer email directing you to (i) the
            Handbook Acknowledgment (which contains a link to
            the Handbook); (ii) the Dispute Resolution
            Agreement; and (iii), the Confidentiality Agreement.
            Please review these important documents and
            electronically execute them by no later than April 23,
            2014. Once you have electronically certified these
            documents, they will be posted to your Employee Self




                                                                       A-3010-18T3
                                        6
              Service folder in Oracle under Acknowledgments and
              Certifications.2


        Employees were also advised in the email of changes to the following

policies: vacation carry-over, sick and personal leave, parental bonding, new

primary caregiver leave, and updated short-term disability.

        The handbook acknowledgment mentioned in the email stated:

              I also understand and agree that, unless otherwise
              prohibited by applicable law, all claims and disputes
              arising from or related to my employment or services
              with the Company, whether with Cantor, BGC, NGKF
              or one or more of their affiliates or strategic partners,
              are subject to the dispute resolution processes set forth
              in the Company's Dispute Resolution Policy and
              Agreement (as amended from time to time) (the
              "Agreement"), unless such Agreement provides that
              such claims and/or disputes are excluded from
              coverage thereunder.

        The DRPA applied to employees and the "Company," including Cantor

Fitzgerald, L.P. and any of its affiliates, subsidiaries or strategic partners.

        Section 1 of the DRPA explains four dispute resolution processes:

              (a) If you are a Financial Industry Regulatory
              Authority or its successor (collectively, "FINRA")
              registered person and your dispute is eligible for
              resolution by arbitration in accordance with the
              FINRA Dispute Resolution process, then that dispute
              will be resolved under the applicable FINRA Dispute


2
    The underlined section was also in bold type.


                                                                            A-3010-18T3
                                         7
           Resolution rules in effect at the time the matter is filed
           with FINRA;[3]
           (b) If your business maintains an internal dispute
           resolution policy or process governing certain disputes
           (for example, internal resolution of disputes regarding
           the allocation of commissions among team members),
           then that internal dispute resolution policy will govern
           adjudication of disputes covered by that policy;

           (c) If the dispute is not heard by FINRA (because you
           are not a registered person or for any other reason),
           and is not governed by an internal dispute resolution
           policy or process, then your dispute will be heard
           solely in, and resolved by, a judge either in a court
           sitting in a New York County, City, or State, or in the
           county in which your assigned Company office is
           located, if such office location is outside New York
           State; or

           (d) If pre-dispute waiver of jury trial is not permitted
           by applicable law in the forum in which your dispute
           would be resolved, and you are unwilling to waive a
           jury trial at the time you bring your dispute, then your
           dispute will be heard solely in, and resolved by,
           arbitration     under     the    American      Arbitration
           Association or its successor (collectively, "AAA")'s
           Commercial Arbitration Rules (for contractors) or
           Employment Dispute (for employees) Rules to the
           extent it is not in conflict with Section 7 below.

     Section 3 informed employees of their waiver of a jury trial, stating,

"[w]herever the dispute is resolved, you and the Company agree and



3
   Defendants contend plaintiff's claims are subject to the FINRA dispute
resolution process because she was licensed by FINRA while employed by
Cantor.


                                                                        A-3010-18T3
                                       8
understand that any trial will not be before a jury, and both the Company and

you waive any jury trial right."4

        Under Section 9, an employee was advised that the DRPA superseded

any other arbitration agreement previously signed by an employee or which

was contained in a prior employee handbook:

              To the extent there is a conflict between this
              Agreement and any employment or services agreement
              between you and the Company regarding the
              resolution of disputes, or any Company or affiliate
              Handbook, then this Agreement controls. This
              Agreement governs disputes arising prior to, during,
              or after, termination of your employment or services
              to the Company and supersedes and replaces any
              dispute resolution policy with any affiliate of the
              Company that you previously executed (if any).
              Further, this Agreement governs all aspects of dispute
              resolution.

        Section 10 stated: "If any part of this Agreement is determined by a

court or arbitration panel to be invalid or unenforceable, every other part of

this Agreement shall continue to be enforced."

        The types of disputes covered by the DRPA were delineated in bold type

in Section 11:

              Except as specifically excluded in Section 12 [5] below,
              the disputes subject to this dispute resolution policy

4
    This section was in bold type.
5
    Plaintiff's LAD claims did not fall within the Section 12 exclusions.


                                                                            A-3010-18T3
                                         9
            include any and all claims, demands or actions of any
            kind involving you and any Company (as defined
            herein) (or any person employed or retained by or an
            agent of or a partner of the Company), including those
            arising out of employment or services agreements,
            handbooks, policies, conduct and compliance manuals,
            those related to employment or services, employment
            discrimination, compensation or benefits, and
            including any tort claim or claim under any federal,
            state, or local statute, regulation or ordinance (and any
            amendments thereto), such as Title VII of the Civil
            Rights Act of 1964, . . . and any similar federal, state,
            or local statute, regulation, or ordinance and any and
            all claims under the common law of any state or
            otherwise.

      In the early morning hours of April 16, 2014, Cantor sent plaintiff an

email titled "Open Notifications Summary," with links from HR to review and

electronically execute the employee handbook, DRPA, and confidentiality

agreement. Plaintiff did not recall receiving this email. Employees had until

April 23, 2014 to review and electronically execute the documents.

      On the same day, the Oracle system reflects that plaintiff requested and

received a password reset for Oracle via email. The email to plaintiff with the

link to reset her password advised "[t]his email can be ignored in case you

didn’t request a password reset . . . ." During her deposition, plaintiff stated

she might have asked for the password reset but could not recall making that

request. She also thought her assistants could request a reset of her Oracle

password.



                                                                        A-3010-18T3
                                       10
      A second email was sent to plaintiff on April 17, 2014, which was

identical to the email sent by HR the previous day. Plaintiff did not recall

receiving this email or taking any action regarding it.

      Padmaja Chunduru, the Global Head and Director of Corporate

Technology for Cantor, explained the process an employee would undertake to

electronically sign the DRPA.

      First, the employee clicked on the link in the email and then logged into

Oracle. The DRPA opened as a PDF in a separate window. The employee

must scroll to the bottom of the document to reach the electronic signature

click box. The click box provided in red font:

            By electronically clicking on the "Approve and
            Submit" button at the bottom of the page, I understand
            that (i) I have read and accept the terms of the
            documents herein; (ii) I intend for my click of the
            button to be, and agree that such click is, my
            electronic signature; and (iii) Cantor Fitzgerald, L.P.,
            BGC Partners, Inc., and Newmark Knight Frank, as
            well as their affiliated entities, subsidiaries, and
            strategic partners (collectively referred to herein as the
            "Company") may rely on this electronic signature and
            any other electronic signatures I may execute in the
            future as being equivalent of my manual signature.

      After the employee clicked on the checkbox, an "approve and submit"

button was enabled.     The employee clicked on that button to approve the

document and submit the signed DRPA to Cantor. Chunduru stated: "It’s very

clearly mentioned there that someone has to review the document, check the

                                                                         A-3010-18T3
                                       11
checkbox, which means that electronically acknowledging and then the

approve and submit button becomes enabled." Employees could print and save

documents, including the DRPA, from their employee self-service folders in

Oracle.

      Plaintiff testified her normal work hours were 7:30 a.m. to 5:30 p.m.,

Eastern Standard Time (EST).        The Oracle system operates on Central

Standard Time (CST). The electronic signature on the DRPA reflects that

plaintiff signed it on April 17, 2014 at 6:57 a.m. CST (7:57 a.m. EST).

      Plaintiff was terminated from her employment on June 13, 2017. Cantor

contends the termination was part of a reduction in force and because of

plaintiff's unsatisfactory job performance.      Plaintiff contends she was

terminated because she filed an internal sexual harassment grievance against

defendants James Gorman and Raiz Haidri.

      After plaintiff filed suit alleging violations of the LAD and common law

claims, defendants filed a motion to compel arbitration.      In opposing the

motion, plaintiff asserted she had not signed the DRPA. Defendants' request

for limited discovery regarding the DRPA was granted.

      Thereafter, defendants renewed their application to compel arbitration.

In its written decision of March 7, 2019 denying the motion, the court assumed

that plaintiff had signed the DRPA. However, the court found the electronic



                                                                          A-3010-18T3
                                      12
acknowledgement box was "not Le[o]dori and Atalese[6] compliant as it is

ambiguous and fails to express a clear and unequivocal intent on the part of the

plaintiff to waive her right to a jury trial."

      In its analysis, the trial court relied on this court's recent decision in

Skuse v. Pfizer, Inc., 457 N.J. Super. 539 (App. Div. 2019) and found the

language in the "approved and submit" click box was deficient because it only

stated the employee had "read and accepted the terms of the documents." It

did not contain the word "agree" or "agreement." Furthermore, the trial court

noted the click box did not advise an employee she was "agreeing to an

arbitration agreement or waiving her right to a trial by jury when bringing a

claim against her employer."

      The court also found the substantive content of the emails distributed by

Cantor's HR was inadequate, stating:

             Although it appears that [Cantor's] human resources
             department sent out an explanatory email to each
             employee informing them of the DRPA . . ., the actual
             email containing the links to the new policy
             documents including the DRPA contains little
             substantive context other than links to "Access Online
             Worklist", "Confidentiality and Intellectual Property
             Agreement", "Dispute Resolution Policy" and the
             "Employee Handbook May 1, 2014" . . . . Therefore,
             based on the manner in which the DRPA was

6
   Atalese v. U.S. Legal Servs. Grp., 219 N.J. 430 (2014). Plaintiff has not
asserted on appeal that the DRPA did not comply with Atalese.


                                                                        A-3010-18T3
                                          13
             distributed and explained, the [click box] should have
             contained an explicit reference to the DRPA or
             arbitration rather than the "documents herein" in order
             for plaintiff or another employee to have "clearly and
             unequivocally" expressed their intent to agree to
             arbitrate as required under New Jersey law.

      The court also found the DRPA superseded the AAP, which would have

required plaintiff to arbitrate her claims.      It advised that "[a]lthough this

[c]ourt is striking the arbitration clauses of the DRPA as invalid, the remaining

portions of the DRPA should still remain in effect as per the express terms of

the DRPA."

      On appeal, defendants argue that Leodori and Skuse focused on the

enforceability of a stand-alone arbitration acknowledgement form, not an

executed arbitration agreement, and the holdings in those cases do not compel

the invalidation of plaintiff's electronic signature here. In addition, defendants

assert error in the trial court's ruling that the click box had to contain the words

"agree" or "agreement" to enforce plaintiff's signature.

      This court applies a de novo standard of review when reviewing a

motion judge's determination of the enforceability of a contract.         Goffe v.

Foulke Mgmt. Corp., 238 N.J. 191, 207 (2019) (citing Hirsch v. Amper Fin.

Servs., LLC, 215 N.J. 174, 186 (2013)). When reviewing arbitration clauses

within contracts, "[t]he enforceability of arbitration provisions is a question of

law; therefore, it is one to which we need not give deference to the analysis by

                                                                           A-3010-18T3
                                        14
the trial court . . . ." Ibid. (citing Morgan v. Sanford Brown Inst., 225 N.J.

289, 303 (2016)).

      We begin by recognizing the Federal and New Jersey Arbitration Acts

express a general policy favoring arbitration. Atalese, 219 N.J. at 440; see

also 9 U.S.C. §§ 1 to 16; N.J.S.A. 2A:23B-1 to -32. "The public policy of this

State favors arbitration as a means of settling disputes that otherwise would be

litigated in a court." Badiali v. N.J. Mfrs. Ins. Grp., 220 N.J. 544, 556 (2015)

(citing Cty. Coll. of Morris Staff v. Cty. Coll. of Morris Staff Ass'n, 100 N.J.

383, 390 (1985)).

      In Leodori, the Court found that an acknowledgment of receipt of a

handbook, which included an arbitration provision, did not create a contractual

obligation to arbitrate because the acknowledgment stated only that the

employee "received" the handbook. 175 N.J. at 307. There was no executed

arbitration agreement.    Id. at 298.    Because the plaintiff did not sign the

agreement that accompanied the employer's handbook, and there were no other

explicit indications that the employee intended to abide by its provisions, the

arbitration policy was not enforceable. Id. at 305. "[A]n arbitration provision

cannot be enforced against an employee who does not sign or otherwise

explicitly indicate his or her agreement to it." Id. at 306.




                                                                        A-3010-18T3
                                        15
      The Court specifically noted that "the acknowledgment form that [the]

plaintiff did sign would have sufficed as concrete proof of a waiver had it

stated that the employee had agreed to the more detailed arbitration provision

contained in the handbook." Id. at 307.

      In addition, the Court stated an acknowledgement form signed by the

employee need not recite "verbatim" the arbitration policy, "so long as the

form refers specifically to arbitration in a manner indicating [the] employee's

assent, and the policy is described more fully in an accompanying handbook or

in another document known to the employee." Ibid. The Court emphasized,

"with minimal effort, employers can revise the language to include an

indication that the recipient has received and agreed to an arbitration policy."

Ibid. (emphasis in original).

      As stated, in Leodori, the Court considered a form which the plaintiff

manually signed, acknowledging her receipt of a handbook that contained an

arbitration policy. In the seventeen years since Leodori, with the advancement

of technology, employers routinely communicate with their employees through

digital means, most commonly email. As occurred here, employers regularly

use email to disseminate company policies, including arbitration agreements.

Notwithstanding the change in the means of communication, we remain




                                                                       A-3010-18T3
                                      16
steadfast to the Leodori principle that requires an employee's explicit

agreement to a binding arbitration policy.

       In Skuse, the employer Pfizer, disseminated by email a mandatory

arbitration policy to its employees as a training module. 457 N.J. Super. at

545.    The email linked the employees to the company's computer-based

training portal, the same portal employees used for all their assigned trainings.

Id. at 546. The training module consisted of four slides that presented an

overview of the company's new arbitration policy; however, the arbitration

agreement was included in a separate link and not displayed in the module. Id.

at 546-47. Employees agreed to the arbitration agreement by checking a box

which read "CLICK HERE to acknowledge." Id. at 548 (emphasis in original).

       One of the slides informed employees the agreement was a mandatory

condition of their employment.       Id. at 546.     If the employee did not

acknowledge the policy and continued to work for Pfizer for sixty days, the

employee would be deemed bound by the arbitration policy. Id. at 548. The

final slide thanked employees for "reviewing" the presentation.             Ibid.

(emphasis in original).

       A different panel of this court held that Pfizer's unilateral action of

binding its employees to arbitrate all claims, by acknowledging or ignoring a

brief presentation summarizing the agreement, did not constitute the "explicit,



                                                                        A-3010-18T3
                                       17
affirmative agreement that unmistakably reflects [an] employee's assent" to

arbitration. Id. at 557 (emphasis in original) (quoting Leodori, 175 N.J. at

303). The court concluded the words "agree" or "agreement" should be used in

the click box. Id. at 560. An "acknowledgment" of the arbitration agreement

or policy did not meet the Leodori standard of assent. Id. at 560-61.

      In our review of the DRPA here and the process surrounding its

dissemination to plaintiff, we are satisfied that Cantor met the mandate of

Leodori and intent of Skuse. Unlike those cases where the employer sought to

compel arbitration through another document – the handbook acknowledgment

form or an electronic acknowledgement in a training module – here, plaintiff

executed the DRPA with an electronic signature.

      The April 14, 2014 email from Cantor's HR specifically referred to the

DRPA in its subject line.     The body of the email advised of an updated

handbook and DRPA.       The email specified changes to several significant

policies of interest to most employees, such as vacation carry-over, sick and

personal leave, and time following the birth or adoption of a child. Plaintiff

was advised an email would follow, with links to the DRPA and the handbook.

Employees had seven days to review and electronically sign the documents.




                                                                        A-3010-18T3
                                      18
      On April 16, 2014, plaintiff received the referenced email. It contained

the names of each document and links to it via the Oracle system. That day,

plaintiff requested and received a password reset for her Oracle account.

      On April 17, 2014, Cantor HR again sent plaintiff an email with links to

review and electronically execute the DRPA and employee handbook. The

Oracle system user logs indicated plaintiff signed the DRPA at 7:57 a.m. EST,

within thirty minutes after plaintiff typically reported for work. In light of the

uncontroverted documented evidence, the trial court assumed plaintiff had

electronically signed the DRPA.

      Nevertheless, the court concluded the signature was not sufficient to

constitute knowing assent to the DRPA under Skuse. Because we find the

circumstances here differ from those before the Skuse court, we are

constrained to conclude differently.

      Plaintiff and all Cantor employees were apprised they would be

receiving an email describing changes to specific company policies, including

the DRPA. Upon receipt of the email, the employee clicked on the attached

link and then logged into her Oracle account. The DRPA opened as a PDF in a

separate window.     The employee had to scroll down to the bottom of the

DRPA before reaching a click box. In red font, the click box advised the

employee that by clicking on the "approve and submit" button at the bottom of



                                                                         A-3010-18T3
                                       19
the page, the employee understood that she had "read and accept[ed] the terms

of the document" and intended the click to be her electronic signature, which

Cantor could rely on as the equivalent of a manual signature. A click activated

the "approve and submit" button, enabling the transmission of the DRPA to

Cantor.

        Unlike in Skuse, here, plaintiff had to open and scroll through the DRPA

before she could accept its terms.       The click box was integrated into the

DRPA. It was not a separate form or slide. Importantly, plaintiff could not

bypass the DRPA to get to the click box and accept its terms.

        When plaintiff clicked on the box at the bottom of the DRPA, she did

more than acknowledge the document. Again, differing from Skuse, plaintiff's

click on the box here confirmed she had read and accepted the terms of the

DRPA. We are satisfied that accepting the terms of an agreement can be

reasonably construed as the equivalent of agreeing to its terms. In accepting

the terms of the DRPA, plaintiff affirmatively assented to the arbitration

policy.7

        The order denying defendants' motion to compel arbitration is reversed.

The matter is remanded to the trial court for an order dismissing the complaint

without prejudice and compelling the parties to arbitration.

7
    In light of our conclusion, we need not consider the validity of the AAP.


                                                                         A-3010-18T3
                                        20
      Reversed and remanded for proceedings in accordance with this opinion.

We do not retain jurisdiction.




                                                                    A-3010-18T3
                                    21